Citation Nr: 0018278	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  95-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a right wrist 
disability, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1986 to April 
1991.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1995 RO decision which denied an increase in a 10 
percent rating for a service-connected right wrist 
disability; the veteran appealed for an increased rating.  A 
personal hearing was held before an RO hearing officer in 
September 1995.  In October 1996, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
returned to the Board, and the Board again remanded the case 
to the RO for further evidentiary development in March 1999.  
The case was subsequently returned to the Board.


REMAND

The veteran's claim for an increased rating for a right wrist 
disability is well grounded, and the file indicates there is 
a further VA duty to assist him in developing facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  As the action 
taken by the RO does not fully comply with the last remand 
instructions, another remand is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

This case was previously remanded, partly for a VA 
examination to determine the current level of severity of the 
service-connected right wrist disability (such examination 
was performed in December 1999, and electromyography 
(EMG)/nerve conduction velocity (NCV) studies were performed 
in January 2000), and partly to determine whether EMG/NCV 
studies were performed shortly after a March 1997 VA 
examination.  (A report of a March 1997 VA examination 
indicated that such studies were planned.)  In its March 1999 
remand, the Board requested that the RO determine whether 
such studies were performed in 1997, and obtain the reports 
of such studies if available.  If such studies were not 
performed, the RO was requested to document such for the 
record.  A review of the claims file reveals that in November 
1999, the RO contacted the VA Medical Center (VAMC) on 
University Drive, in Pittsburgh, Pennsylvania, and requested 
that the VAMC provide copies of EMG/NCV reports dated in 
1997, or in the alternative, provide documentation that such 
studies were not performed in 1997. 

In December 1999, the RO received a memorandum from the VAMC, 
indicating that the veteran was scheduled for an EMG in 
November 1994, but that such testing was not performed.  (The 
Board notes, incidentally, that a copy of a November 1994 EMG 
is associated with the file).  The VAMC neither provided a 
copy of a report of a 1997 EMG/NCV, nor indicated that such 
tests were not performed in 1997.  Accordingly, the Board 
finds that the case must be remanded once more in an attempt 
to obtain copies of EMG/NCV studies performed shortly after a 
March 1997 VA examination.  Stegall, supra; Bell, supra.  If 
such tests were not performed at that time, the VAMC should 
so indicate. 

Finally, the Board notes that EMG/NCV studies were performed 
in January 2000.  Only a preliminary report of such studies 
is associated with the file; such report indicates that a 
full report would follow.  The RO should obtain the full 
report of such studies, as well as any ongoing treatment 
records relating to a right wrist disability.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all 
sources of VA or non-VA treatment for a 
right wrist disability since 1999.  The 
RO should then obtain copies of the 
related medical records, which are not 
already on file, following the procedures 
of 38 C.F.R. § 3.159.  In particular, the 
RO should obtain the full report of the 
EMG/NCV studies performed in January 
2000.

2.  The RO should contact the University 
Drive VAMC and request a copy of reports 
of EMG/NCV studies performed shortly 
after a March 1997 VA examination.  The 
VAMC should either provide a copy of such 
reports, or clearly indicate in writing 
that such studies were never performed.

3.  After assuring compliance with the 
above development, the RO should review 
the claim for an increased rating for a 
right wrist disability.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case and 
given an opportunity to respond.  Then, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	K.OSBORNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




